DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Venkatraman (US 2015/0009331 A1).
Referring to Claim 1: Venkatraman discloses a method, comprising: 
capturing, by a machine vision device (100, 200), an image of an object (“railway track”) in a railway environment (Para. [0027]), wherein the machine vision device is attached to a first train car that is moving in a first direction along a first railroad track of the railway environment (Fig. 2); 
analyzing, by the machine vision device, the image of the object using one or more machine vision algorithms to determine a value associated (“degree of disaster vulnerability”) with the object (Para. [0027]); 
determining, by the machine vision device, that the value associated with the object indicates a potential deficiency of the object (“potential accident or disaster”) (Para. [0027]); and 
communicating, by the machine vision device, an alert (601) to a component external to the first train car, wherein the alert comprises an indication of the potential deficiency of the object (“The system also transmits potential disaster scenarios with associated impacts immediately to other respective network connected trains that are about to come from opposite direction”) (Para. [0027]) (Fig. 2).

Referring to Claim 2: Venkatraman discloses a method, wherein the potential deficiency of the object is one of the following: 
a misalignment of a second railroad track; 
a malfunction of a crossing warning device; 
an obstructed view of a second railroad track; 
damage to the object (Para. [0254]); and 
a misplacement of the object.

Referring to Claim 3: Venkatraman discloses a method, wherein: 
the first railroad track of the railway environment is adjacent to a second railroad track of the railway environment (“respective network connected trains that are about to come from opposite direction from a different rail track”, Para. [0027]); 
the component (e.g. digital video camera system for another train) external to the first train car is attached to a second train car that is moving in a second direction along the second railroad track (Para. [0027]) (Fig. 2); and 
the alert (603) instructs the second train car to perform an action (903) (“The system also transmits potential disaster scenarios with associated impacts immediately to other respective network connected trains that are about to come from opposite direction from a different rail track or to the train that is about to pass through same rail track in future whereby avoiding further damage by trains passing through disaster prone railway track segment location,” Para. [0028]).

Referring to Claim 4: Venkatraman discloses a method, wherein the component external to the first train car is a device located within a network operations center (300) (Fig. 1) (Para. [0029]).

Referring to Claim 5: Venkatraman discloses a method, wherein the alert further comprises at least one of the following: 
a description of the object; 
a description of the potential deficiency (“nature of impending disaster vulnerability”, Para. [0231]); 
the image of the object; 
a location of the object (“location profile”, Para. [0231]); 
a time when the object was captured by the machine vision device of the first train car; 
a date when the object was captured by the machine vision device of the first train car; 
an identification of the first train car; an indication of the first direction of the first train car; and 
an indication of one or more train cars that are scheduled to pass through the railway environment within a predetermined amount of time (“alert the other trains with the disaster Vulnerability Information with location profile and the nature of impending disaster vulnerability etc.”, Para. [0231]).

Referring to Claim 6: Venkatraman discloses a method, wherein the machine vision device captures the image of the object and communicates the alert to the component external to the first train car in less than ten seconds (“in micro seconds”, Para. [0127]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman in view of Miller et al. (US 2021/0078622).
Referring to Claim 7: Venkatraman further teaches a method, wherein the machine vision device (100) is mounted to a front 
	Venkatraman does not specifically teach that the machine vision device is mounted to the windshield. However, Miller teaches a rail buckle detection and risk prediction device, wherein the forward-facing camera (22) is located behind a windshield (28) of the locomotive (claim 2) (Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Venkatraman to mount the machine vision device to the inside of the locomotive windshield, as taught by Miller, in order to provide a convenient mounting location that both protects the camera and provides an optimal viewing angle.

Regarding the instant claimed system of claims 8-14, note that the operation of the prior structure of claims 1-7, respectively, inherently requires the system as claimed.

Regarding the instant claimed computer-readable storage media of claims 15-20, note that the operation of the prior structure of claims 1-6, respectively, inherently requires the computer-readable storage media as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617